Title: Thomas Jefferson to Fernagus De Gelone, 31 March 1817
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


          
            Sir
            Monticello
Mar. 31. 17.
          
          Your favor of the 15th is at hand, covering an account of the books forwarded, balance due you 13.D. which I now inclose you in Virginia bank bills. I hope shortly to hear of the safe arrival of the books at Richmond, and tender you my salutations and assurances of respect.
          Th: Jefferson
        